Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-21 are pending in this application. All pending claims are amended by applicant’s amendment filed 19 March 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The present claim recites “a first extreme vector” and “a second extreme vector.” The term “extreme vector” is not generally known in the art, and the applicant’s specification does not define or describe the term. One skilled in the art would not know what an extreme vector is, and would not know how to implement a method that uses extreme vectors.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites “c) generating, from a list, a third vector comprising parameters having third values, where the third values each are equal to a corresponding first value when the list does not include an indicator having a corresponding parameter, and the third values each are different from the corresponding first value when the list does include an indicator having a corresponding parameter.” The correspondences of the present limitation are unclear and therefore indefinite. It cannot be determined which of the first values is “a corresponding first value” in the phrase “the third values each are equal to a corresponding first value.” More critically, the conditions for selecting or not selecting corresponding values for the third values do not make sense. The present limitation states “the third values each are equal to a corresponding first value when the list does not include an indicator having a corresponding parameter.” Here, it cannot be determined which parameter is “a corresponding parameter”; again, it is unclear what the correspondence is or how a correspondence is determined. And if the list does NOT include an indicator having a corresponding parameter, then it does not make sense for the third values to be equal to “a corresponding first value.” In other words, if there is no corresponding indicator (which the applicant’s remarks and specification describe as an index 
Regarding Claim 5, it recites “wherein the step b) wherein for all lists . . .” The sentence construction is awkward, and it is unclear how the limitations that follows relates to the step b). For the purposes of examination under prior art, the examiner will interpret the present claim as though it recited “wherein for each list generated in the step b), the second number . . .”
Regarding Claim 6, it recites “providing a second score associated with a second vector that contains second values of the parameters wherein, during the step c), the third value is equal to a corresponding second value when the list comprises an indicator of a corresponding parameter.” The recitation of “the third value” is indefinite because claim 1 recites “third values” in the plural. It cannot be determined which of the third values is considered “the third value.” The present claim also recites “a corresponding second value” and “a corresponding parameter.” The correspondences are not recited or described clearly, so it cannot be determined which values and parameters correspond to which other values and/or parameters. Since so many of the essential terms are indefinite, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 7, it recites limitations similar to those of claim 1, so it is indefinite for the same reasons. In addition, the present limitation recites “a first extreme vector” and “a second extreme vector.” As described above with respect to the enablement requirement, the term “extreme vector” is not known in the art and no description of the term is provided in the applicant’s specification. It therefore cannot be determined what an extreme vector is or how it 
Regarding Claim 10, it recites limitations similar to those of claim 1, so it is indefinite for the same reasons.
Regarding Claims 14 and 15, they recite limitations similar to those of claim 5, so they are indefinite for the same reasons.
Regarding Claims 16-19, they recite limitations similar to those of claim 6, so they are indefinite for the same reasons, and they too cannot be interpreted in a meaningful way for examination under prior art.
Regarding Claim 20, it appears to recite identical limitations to those of claim 8, so it is redundant and should be canceled.
Regarding Claims 2-4, 8, 11-13, and 21, they are rejected as being dependent on rejected base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, it recites a score explaining method; explaining is a mental process, which is an abstract idea. The steps of the method include generating lists (steps a1 and b), generating vectors from a list (step c), evaluating indicators of significance (step e), and 
Regarding Claim 2, it recites additional details of the mathematical calculations and nothing more, so it is an abstract idea.
Regarding Claim 3, it recites additional details of the mathematical calculations and nothing more, so it is an abstract idea.
Regarding Claim 4, it recites generating lists in accordance with a probability law, which is a mathematical calculation and therefore an abstract idea.
Regarding Claim 5, it recites additional limitations on generating lists with mathematical relationships, so it is an abstract idea.
Regarding Claim 6, it recites the insignificant extra-solution activity of proving a second score and the mathematical relationships of corresponding values.
Regarding Claim 7, it recites limitations similar to those of claim 1, so it is an abstract idea without significantly more for the same reasons.
Regarding Claim 8, it recites generic computing components of a computer-readable medium and program instructions, so it is not significantly more than the abstract idea of claim 1.
Regarding Claim 10, it recites limitations similar to those of claim 1, so it is an abstract idea without significantly more for the same reasons.
Regarding Claim 11, it is similar to claim 3, so it recites an abstract idea without significantly more for the same reasons.
Regarding Claims 12 and 13, they are nearly identical to claim 4, so they recite an abstract idea without significantly more for the same reasons. 
Regarding Claims 14 and 15, they are nearly identical to claim 5, so they recite an abstract idea without significantly more for the same reasons. 
Regarding Claims 16-19, they are nearly identical to claim 6, so they recite an abstract idea without significantly more for the same reasons. 
Regarding Claims 20 and 21, they are nearly identical to claim 8, so they recite an abstract idea without significantly more for the same reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Štrumbelj, Erik, and Igor Kononenko, (“Explaining prediction models and individual predictions with feature contributions,” Knowledge and information systems 41.3 (2014): 647-665; hereinafter “Štrumbelj”).
Regarding Claim 1, Štrumbelj teaches a score explanation method for explaining a score associated with a vector of a first number of parameters, the first number being an integer that is strictly greater than one (p. 1, Abstract and Introduction), the method comprising the steps of:
a1) providing a first score associated with a first vector where the parameters of the first vector contain containing first values, each parameter being ordered with a first indicator that varies from one to the first number, each first indicator being associated with a single parameter and vice versa (p. 1, Introduction and p. 4, section 2.1—the classification is a score associated with a first vector. As described in the applicant’s remarks filed 19 March 2021 and the specification, the indicators are indices of the vector, such as the indices N={1, 2, . . . n} described in section 2.1of Štrumbelj, or the indices 1 . . . n of the vector x=(x1, x2, . . . xn) on p. 5, section 3.1);
b) generating a first set of lists, each list comprising a second number of indicators, the second number being an integer that is strictly less than the first number and strictly greater than zero (pp. 4-5, section 2.2—the coalitions are lists that are subsets, thus having a second number of indicators {indices} that are less than the first number and strictly greater than zero);
c) generating, from a list, a third vector comprising parameters having third values, where the third values each are equal to a corresponding first value when the list does not include an indicator having a corresponding parameter, and the third values each are different from the corresponding first value when the list does include an indicator having a corresponding 
d) calculating a score of the third vector (pp. 5-6, sections 3 and 3.1—a score is calculated and explanations of the score are generated. See also Algorithm 1 on p. 9);
e) evaluating, from the score calculated for the third vector, indicators of significance for each of the parameters, each indicator of significance being a quantity representative of a significance of the parameter in the calculation of the first score (pp. 4-6, sections 2.2, 3, and 3.1—indicators of significance are evaluated to determine the significance/contribution of each parameter to the first score);
f) elaborating, from the evaluated indicators of significance, an explanation of the first score associated with the first vector, and presenting the explanation as an output to a user (pp. 1-2, Introduction and pp. 13-15, section 4.1).
Regarding Claim 2, Štrumbelj teaches the indicators of significance calculated during the step e) are one of Shapley values and Sobol' indices (pp. 4-5, section 2.2 and pp. 6-7, Theorem 2 and the following proof describe the use of Shapley values).
Regarding Claims 3 and 11, Štrumbelj teaches the first set comprises a total number of lists, the total number satisfying the following mathematical inequality:
Nt ≤ Co * 2N1
wherein Nt is the total number of the lists, wherein N1 is the first number, and wherein Co is a predetermined coefficient (pp. 4-5, section 2.2).
Regarding Claims 4, 12, and 13, Štrumbelj teaches wherein the step b) includes the generating of at least one portion of the lists of the first set in accordance with a probability law 
Regarding Claims 5, 14, and 15, Štrumbelj teaches wherein the step b) wherein for all lists, the second number is less than or equal to a second predetermined integer that is strictly less than the first number (pp. 4-5, section 2.2—the lists are subsets, which by definition have fewer elements than the entire set, and therefore a smaller number of indicators that is predetermined to be less than the first number).
Regarding Claims 6 and 16-19, as described with respect to 35 U.S.C. 112(b) above, the examiner is unable to determine if prior art teaches “the method according to claim 1, further comprising the step of: a2) providing a second score associated with a second vector that contains second values of the parameters wherein, during the step c), the third value is equal to a corresponding second value when the list comprises an indicator of a corresponding parameter” because the present claim is indefinite to the point that no meaningful interpretation can be inferred.
Regarding Claim 7, Štrumbelj teaches an explanation method for explaining a score associated by means of a function applied to a vector, the function having a global maximum associated with a first extreme vector and a global minimum associated with a second extreme vector (p. 1, Abstract and Introduction. Pp. 4-5, section 2.2 describes the use of a function and vectors, with values that may be global maximum and minimum values), the method comprising:
g1) obtaining first indicators of significance from a first score and from the global maximum (pp. 4-6, sections 2.2, 3, and 3.1—indicators of significance are evaluated to determine the significance/contribution of each parameter to the first score) by applying the sub-steps of
1, x2, . . . xn) on p. 5, section 3.1),
generating a first set of lists, each list comprising a second number of indicators, the second number being an integer that is strictly less than the first number and strictly greater than zero (pp. 4-5, section 2.2—the coalitions are lists that are subsets, thus having a second number of indicatiors {indices} that are less than the first number and strictly greater than zero),
generating, from a list, a third vector comprising parameters having third values, where the third values each are equal to a corresponding first value when the list does not include an indicator having a corresponding parameter, and the third values each are different from the corresponding first value when the list does include an indicator having a corresponding parameter (p. 4, section 2.2—at least one vector of payoffs is generated from the lists {coalitions}. See also Algorithm 1 on p. 9),
calculating a score of the third vector (pp. 5-6, sections 3 and 3.1—a score is calculated and explanations of the score are generated. See also Algorithm 1 on p. 9),
evaluating, from the score calculated for the third vector, first indicators of significance for each of the parameters, each first indicator of significance being a 
elaborating, from the evaluated first indicators of significance, an explanation of the first score associated with the first vector (pp. 1-2, Introduction and pp. 13-15, section 4.1);
g2) obtaining second indicators of significance from the first score and from the global minimum (p. 1, Abstract and Introduction. Pp. 4-5, section 2.2 describes the use of a function and vectors, with values that may be global maximum and minimum values) by applying the sub-steps of
providing the first score associated with a first vector where the parameters of the first vector contain first values, each parameter being ordered with a first indicator that varies from one to the first number, each first indicator being associated with a single parameter and vice versa (p. 1, Introduction and p. 4, section 2.1—the classification is a score associated with a first vector. As described in the applicant’s remarks filed 19 March 2021 and the specification, the indicators are indices of the vector, such as the indices N={1, 2, . . . n} described in section 2.1of Štrumbelj, or the indices 1 . . . n of the vector x=(x1, x2, . . . xn) on p. 5, section 3.1),
generating a first set of lists, each list comprising a second number of indicators, the second number being an integer that is strictly less than the first number and strictly greater than zero (pp. 4-5, section 2.2—the coalitions are lists that are subsets, thus having a second number of indicatiors {indices} that are less than the first number and strictly greater than zero),

calculating a score of the third vector (pp. 5-6, sections 3 and 3.1—a score is calculated and explanations of the score are generated. See also Algorithm 1 on p. 9),
evaluating, from the score calculated for the third vector, second indicators of significance for each of the parameters, each second indicator of significance being a quantity representative of a significance of the parameter in the calculation of the first score (pp. 4-6, sections 2.2, 3, and 3.1—indicators of significance are evaluated to determine the significance/contribution of each parameter to the first score),
elaborating, from the evaluated first indicators of significance, an explanation of the first score associated with the first vector (pp. 1-2, Introduction and pp. 13-15, section 4.1);
h) generating, from the first and second indicators, an explanation of the first score, and presenting the explanation as an output to a user (pp. 1-2, Introduction and pp. 13-15, section 4.1).
Regarding Claims 8 and 20, Štrumbelj teaches a non-transitory computer- readable medium on which is stored a program product comprising software instructions which, upon execution by a computer, carry out a method according to claim 1 (p. 10, section 4).
Regarding Claim 10, Štrumbelj teaches an explanation system for explaining a score associated with a vector of a first number of parameters, the first number being an integer that is strictly greater than one (p. 1, Abstract and Introduction). Štrumbelj teaches the system being configured to perform the steps of the present claim in the same manner as described for claim 1, above.
Regarding Claim 21, Štrumbelj teaches a non-transitory computer- readable medium on which is stored software instructions which, upon execution by a computer, carry out a method according to claim 2 (p. 10, section 4).

Response to Arguments
The amendments to the claims, along with the remarks filed 19 March 2021, are accepted as overcoming the previous rejections under 35 U.S.C. 112(a) and 112(b). Note, however, the new rejections under 35 U.S.C. 112(a) and 112(b) necessitated by the present amendments, as detailed above.
The examiner finds that the claims, as amended, still recite abstract ideas without significantly more. The applicant argues that the step of “presenting the explanation as an output to a user” (claim 1, for example) integrates the abstract idea into a practical application. However, presenting a result is considered insignificant extra-solution activity because it “amounts to necessary data gathering and outputting,” as discussed in MPEP 2106.05(g). The applicant further argues that the claims reflect an improvement in the functioning of a computer and/or improvement to another technology or technical field. The examiner disagrees because a) the recited system and methods do not improve the computer itself, e.g. by increasing computational power or security, and b) the result does not alter the predictions/scores 
Since the claims have been significantly amended by the amendment filed 19 March 2021 and many of the claims can now be interpreted in a meaningful way, new prior art rejections are made in view of Štrumbelj.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
O’Brien, Geaórid, Abbas El Gamal, and Ram Rajagopal (“Shapley value estimation for compensation of participants in demand response programs,” IEEE Transactions on Smart Grid 6.6 (2015): 2837-2844) teaches using Shapley values or estimates thereof to generate a type of lists to determine a contribution of users to energy demand
Mishra, Debasis, and Bharath Rangarajan (“Cost sharing in a job scheduling problem using the shapley value,” Proceedings of the 6th ACM Conference on Electronic Commerce. 2005) teaches using Shapley values to determine contributions of each user to network resource usage, using lists (coalitions) and vectors

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HAL SCHNEE/Primary Examiner, Art Unit 2125